DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 and 12-13 are cancelled. Claim 17 is newly added. Therefore, claims 11 and 14-17 are pending.

Response to Arguments
Applicant's arguments filed on 02/08/2022 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows: 
Drawing: 	In response, FIG. 7 of the present application sufficiently supports claim 17. Applicant provides the reason in the below argument for U.S.C. 112 rejection. Thus, the drawings are all clear and in compliance with 37 CFR 1.83(a).
 
In Response to 35 U.S.C. 112 Rejection:	
(1)	Because all the shielding electrodes 2031 and pixel electrodes 2032 are electrically connected together, they can be operated by only one voltage generator. In that case, FIG. 7 of the present application sufficiently supports claim 17.
(2)	Please note that, during the alignment process of the display panel 200, only the voltage generator 204 sends signals, and the data driver does not send signals. In fact, the voltage generator 204 only sends signals during the alignment process and does not send signals after the alignment process.  The above explains why the pixel electrodes 2032 are not operated by two different voltage sources at the same time. 
(3)	The Office action, page 7 addresses "Please clarify how the data lines enable operated by transmitting a column signal and by a voltage source." Applicant respectfully points out that the data lines does not transmit a column signal while being operated by a voltage generator 204. As explained above, the voltage generator 204 only sends signals during the alignment process. The data driver and the voltage generator 204 do not send signals at the same time.

In Response to 35 U.S.C. 103 Rejection: 
Applicant respectfully traverses all of the above. Independent claim 11 recites in part: 
"each shielding electrode comprises multiple sub-shielding electrodes, ... 
wherein multiple mutually parallel electric fields are formed between the sub- shielding electrodes and the common electrode." (emphasis added) 
On page 9, the Office action correctly concedes that Chang fails to teach at least the above claimed limitation as disclosed in independent claim 11. 
Chang discloses shielding electrodes SHEl, SHE2, but each of the shielding electrodes SHEI, SHE2 does not comprise multiple sub-shielding electrodes. (see FIG. 3 of Chang) 
Lacking multiple sub-shielding electrodes, Chang thus also fails to provide their function "multiple mutually parallel electric fields are formed between the sub- shielding electrodes and the common electrode". 
Examiner’s responses to Applicants’ ONLY arguments are follows:
Drawing:

    PNG
    media_image1.png
    441
    1004
    media_image1.png
    Greyscale

Fig. 7 shows the generator 204 applied to one area of the shielding electrodes and pixel electrodes.  Examiner requests that application provides the drawing showed generator 204 connected to all the shielding electrodes and pixel electrodes.  The combination of Figs. 6 and 7 shows the generator 204 inside the liquid crystal layer between two panels (substrates) 100 and 200 and generator will affect the display region and liquid crystal rotation. Examiner requests that application provides Drawing with structure of electrical connection of all shielding electrodes and pixel electrodes through the alignment layer.  

In Response to 35 U.S.C. 112 Rejection:	
(1)	All the shielding electrodes 2031 and pixel electrodes 2032 are electrically connected together, they can be operated by only one voltage generator. However, Fig. NOT connected to all the shielding electrodes 2031 and all pixel electrodes 2032 are electrically connected to only one voltage generator 204.  Examiner requests that applicants provide the drawing with “All the shielding electrodes 2031 and all pixel electrodes 2032 are electrically connected together to only one voltage generator 204.”  Besides, this only one voltage generator 204 should form outside the liquid crystal molecule layer between two panels 100, 200.

(2)	The present specification discloses
[0044] According to one embodiment, as shown in FIG. 1, the display panel 100 comprises a substrate 101, a circuit layer 102 disposed on the substrate 101, and a pixel layer 103 disposed on the circuit layer 102. The circuit layer 102 comprises a plurality of data lines 1021, and the data lines 1021 are parallel to each other. The pixel layer 103 comprises a plurality of shielding electrodes 1031 and a plurality of pixel electrodes 1032, wherein the shielding electrodes 1031 are disposed corresponding to the data lines 1021. Each pixel electrode 1032 is disposed between each adjacent two of the shielding electrodes 1031.
[0046] The circuit layer 102 comprises a plurality of gate lines, a plurality of thin film transistor devices, and other metal circuits. The gate lines are parallel to each other, and the gate lines and the data lines 1021 are intersected to form a plurality of rectangular regions. The thin film transistor devices are disposed in the rectangular regions, and a source or a drain of the thin film transistor device is electrically connected to the pixel electrode 1032. The gate line is configured to transmit a row signal to the thin film transistor devices to control the thin film transistor devices of a certain row to be switched on. The data line 1021 is configured to transmit a column signal to the thin film transistor devices to control the corresponding pixel electrodes 1032 to display images.
[0064] For the substrate 201, the circuit layer 202, the shielding electrode 2031, and the pixel electrode 2032, please refer to the related descriptions about the substrate 101, the circuit layer 102, the shielding electrode 1031, and the pixel electrode 1032.
[0066] Specifically, the voltage generator 204 is configured to apply a same voltage to the shielding electrodes 2031 and the pixel electrodes 2032 while an alignment process of the display panel 200 is performed. It should be noted that when the voltage on the common electrode is constant, there is no voltage difference between the shielding electrode 2031 and the pixel electrode 2032 in a horizontal direction if the shielding electrode 2031 and the pixel electrode 2032 have the same voltage. That is to say, there is no electric field generated between the shielding electrode 2031 and the pixel electrode 2032. Rotation directions of the liquid crystal molecules above a region between the shielding electrode 2031 and the pixel electrode 2032 in the horizontal direction are only affected by the adjacent liquid crystal molecules.

The paragraph [0064] specifies the same voltage in the shielding electrode 2031 and the pixel electrode 2032 creates “Rotation directions of the liquid crystal molecules above a region between the shielding electrode 2031 and the pixel electrode 2032 in the horizontal direction are only affected by the adjacent liquid crystal molecules” in the display operation, not only at the alignment process only. The above explains why the 

Furthermore, there is nowhere in the present specification discloses “the voltage generator 204 only sends signals during the alignment process and does not send signals after the alignment process” as argument cited. The present specification discloses only:
[0050] When an alignment process of the display panel 100 is performed, different voltages are applied to the pixel layer 103 and the common electrode 1041. A vertical electric field is formed between the pixel layer 103 and the common electrode 1041, the liquid crystal molecules between the pixel layer 103 and the common electrode 1041 are rotated to form a predetermined tilted angle. Moreover, after the pixel layer 103 is patterned to form multiple electrodes, similarly, an electric field is formed between each electrode and the common electrode 1041. That is to say, a plane of the electric field is in a vertical direction. Projections of the planes of the electric fields projected on the pixel layer 103 coincide with the electrodes, and the liquid crystal molecules are rotated by the electric fields.

However, the independent claim 11 cites: “the pixel layer comprising a plurality of shielding electrodes and a plurality of pixel electrodes, wherein each shielding electrode comprises multiple sub-shielding electrodes, wherein the color filter substrate comprises a common electrode wherein multiple mutually parallel electric fields are formed between the sub- shielding electrodes and the common electrode.”  That means: voltage applied to shielding electrode even after an alignment process of the display panel is performed.

Further, “multiple mutually parallel electric fields are formed between the sub- shielding electrodes and the common electrode” are not disclosed in the present specification.  The specification and Figs. 2 and 6 disclose the vertical electric fields are formed between the shielding electrodes or the sub- shielding electrodes and the common electrode (also see in 112 rejection).

(3)	Figs. 6-7 shows the data lines 1021/2021 are electrically contacted or connected to the shielding electrodes 1031/2031, this electrical contact of the data lines and the shielding electrode will deteriorate or fail to shield the data lines right below the shielding electrode (also see in Objection of Specification).  


In Response to 35 U.S.C. 103 Rejection: 
In Fig. 3, Chang discloses the shielding electrodes SHE1, SHE2 and the pixel electrodes formed on the same surface of the lower substrate and the common electrode CE formed on the upper substrate similar with Fig. 2 and 6 in the present application, which fails to disclose the relation of the voltages applied to the shielding electrodes and the common electrode, that is if the voltages applied to the shielding electrodes and the common electrode are different, the vertical electric field formed between the shielding electrodes or the sub- shielding electrodes and the common electrode; or if the voltages applied to the shielding electrodes and the common electrode are the same, the mutually parallel formed between the shielding electrodes or the sub- shielding electrodes and the common electrode as disclosed in Chang and Song.

Furthermore, Chang also discloses:
[0096] In exemplary embodiments, a voltage having the same level as that of a common voltage, which is applied to a common electrode CE that will be described later, may be applied to the shielding electrodes (SHE1 and SHE2). In an alternative exemplary embodiment, in other exemplary embodiments, a voltage having the same level as that of a sustain voltage, which is applied to a sustain electrode line SLn, may be applied to the shielding electrodes (SHE1 and SHE2).
[0115] A voltage of the same level as that of the common voltage may be applied to the shielding electrodes (SHE1 and SHE2). Thus, no electric field is generated, or only a weak electric field is generated, between the common electrode CE and the shielding electrodes (SHE1 and SHE2).
Since the shielding electrodes (SHE1 and SHE2) and the common electrode CE are applied the same the common voltage, then no electric field is generated, the mutually parallel electric fields consider or interpret to be formed between the shielding electrodes and the common electrode. (see 112 rejection)

    PNG
    media_image2.png
    444
    610
    media_image2.png
    Greyscale

he shielding electrode 10 and the common electrode 15 is set to the same potential (then no electric field is generated), the mutually parallel electric fields consider or interpret to be formed between the shielding electrodes and the common electrode. (see 112 rejection)

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of 
"each shielding electrode comprises multiple sub-shielding electrodes, ... wherein multiple mutually parallel electric fields are formed between the sub- shielding electrodes and the common electrode" in claim 11
“a voltage generator (one voltage generator) electrically connected to the (all) shielding electrodes and the (all) pixel electrodes, wherein the voltage generator is configured to apply a same voltage to the shielding electrodes and the pixel electrodes while an alignment process of the display panel is performed” of claim 17 in the panel device structure. Figs 7 the voltage generator 204 is located inside the liquid crystal layer is not understood (see also Object to Specification).
must be shown or the feature(s) canceled from the claim(s). Applicant should prove the drawing shown the location of the voltage generator 204 in the display panel structure.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: 
Figs. 6-7 shows the data lines 1021/2021 are electrically contacted or connected to the shielding electrodes 1031/2031, this electrical contact of the data lines and the shielding electrode will deteriorate or fail to shield electrically the data lines right below the shielding electrode.
The paragraph [0050] discloses “A vertical electric field is formed between the pixel layer 103 and the common electrode 1041”.  However claim 11 cites the features “multiple mutually parallel electric fields are formed between the sub- shielding electrodes (shielding electrode) and the common electrode”, which different from the specification disclosed.
Figs 7 the voltage generator 204 is located inside the liquid crystal layer is not understood

Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 11 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The independent claim 11 recites in part: "each shielding electrode comprises a plurality of sub-shielding electrodes..., and the boundary electrodes are arranged parallel to the sub-shielding electrodes; and multiple mutually parallel electric fields are formed between the sub- shielding electrodes and the common electrode" and the dependent claim 17 cites “a voltage generator electrically connected to the shielding electrodes and the pixel electrodes, wherein the voltage generator is configured to apply a same voltage to the shielding electrodes and the pixel electrodes while an alignment process of the display panel is performed”.

As Figs. 2 and 6 shown, the shielding electrodes 1031/2031 on the lower substrate 101/201 and the common electrode 1041 on the upper substrate 104 are formed in the vertical direction.  Therefore, “A vertical electric field is formed between the pixel layer 103 and the common electrode 1041, the liquid crystal molecules between the pixel layer 103 and the common electrode 1041 are rotated to form a predetermined tilted angle” [0050].  Since the shielding electrode and pixel electrode are formed on the same surface of pixel layer 103, the shielding electrodes 1031/2031 (or the sub- shielding electrodes) and the common electrode 1041 must be formed the vertical electric field, not parallel electric fields as claim 11 cited.  

In the skilled in the art, when the shielding electrode is electrically contacted with the data line, the electrical shielding is not enable to operate or function.

Therefore, “multiple mutually parallel electric fields are formed between the sub- shielding electrodes and the common electrode” are not disclosed in the present specification.  The specification and Figs. 2 and 6 disclose the vertical electric fields 

In the skilled in the art, the voltages applied to the shielding electrodes or the sub- shielding electrodes on the lower substrate and the common electrode on the upper substrate are not enable to be formed parallel electric fields.

For purpose of the art rejection, examiner interprets (1) a voltage generator to be applied for common electrode (2) the same voltage applied to the shielding electrode and the common electrode generates parallel electric fields between them.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20170242306) in view of Song et al. (CN 107121864).

    PNG
    media_image3.png
    449
    1303
    media_image3.png
    Greyscale

Regard to claim 11, Chang et al. disclose a display panel, comprising: 
a circuit layer [the array substrate 100 may be a thin-film transistor ("TFT") array substrate on which switching devices for driving liquid crystal molecules] disposed on the substrate, wherein the circuit layer comprises 
a plurality of data lines DLm/DLm+1, and 
the data lines are arranged parallel to each other; 
a pixel layer disposed on the circuit layer, the pixel layer comprising 
a plurality of shielding electrodes SHE1/SHE2 and 
a plurality of pixel electrodes PE, 
wherein 
the shielding electrodes SHE1/SHE2 are disposed corresponding to the data lines DLm/DLm+1 (see Fig. 1), and 
each of the pixel electrodes PE is disposed between each adjacent two of the shielding electrodes SHE1/SHE2, 
a width of the shielding electrode SHE1/SHE2 is greater than a width of the corresponding data line DLm/DLm+1 (see Fig. 1),
each pixel electrode comprises
a boundary electrode Bx/By, 
the boundary electrode Bx/By of each pixel electrode is disposed on one side of the pixel electrode adjacent to the corresponding shielding electrode SHE1/SHE2, 
each boundary electrode Bx/By has a strip shape, and 
the boundary electrodes Bx/By539 are arranged parallel to the sub-shielding electrodes; 
a color filter substrate 200 disposed corresponding to the substrate SUB2, wherein the color filter substrate comprises a common electrode CE, and the common electrode CE is disposed on one side of the color filter substrate adjacent to the pixel layer PE; and 
a voltage generator electrically connected to the shielding electrodes [a voltage having the same level as that of a common voltage, which is applied to a common electrode CE that will be described later, may be applied to the shielding electrodes (SHE1 and SHE2) [0096]] and the pixel electrodes, wherein the voltage generator is configured to apply a same voltage to the shielding electrodes and the common electrode (NOT the pixel electrodes) while an alignment process of the display panel is performed [0114]-[0115], wherein mutually parallel electric field are formed between the sub- shielding electrode and the common electrode since they are applied the same voltage.



    PNG
    media_image4.png
    506
    435
    media_image4.png
    Greyscale
      
    PNG
    media_image5.png
    477
    983
    media_image5.png
    Greyscale

Song et al. teach a display panel, wherein each shielding electrode 10 comprises multiple sub-shielding electrodes [the light-shielding electrode is provided with a strip-shaped opening in a region opposite to the data line, and both ends of the strip-shaped opening extend along the extending direction of the data line, and each light-shielding electrode is connected to the data line. An opening is provided on the area opposite to the data line [0021]], the sub-shielding electrodes are arranged parallel to the data lines, wherein multiple mutually parallel electric fields are formed between the sub- shielding electrodes 10 and the common electrode 15 [By controlling the shielding electrode and the common electrode to be at the same potential, the position of the data line corresponds to The LCD does not turn over, avoiding the problem of side light leakage at the position of the data line, so as to achieve the purpose of shading the side of the curved liquid crystal display panel.  In addition, the light-shielding electrode completely covers the data line, and the high and low potential generated by the data line after it is turned on can easily affect the potential of the light-shielding electrode, causing a voltage difference between the light-shielding electrode and the common electrode, resulting in the data line of the liquid crystal display panel. There is a problem of light leakage from the side [0042]]; the multiple sub-shielding electrodes 10 and the common electrode 15 is set to the same potential (then no electric field is generated), the mutually parallel electric fields consider or interpret to be formed between multiple sub-shielding electrodes and the common electrode since they are applied to the same potential.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal  each shielding electrode comprising multiple sub-shielding electrodes, the sub-shielding electrodes are arranged parallel to the data lines, wherein multiple mutually parallel electric fields are formed between the sub- shielding electrodes and the common electrode for reducing the coverage area of the light-shielding electrode and the data line to a certain extent [0050], reducing the parasitic capacitance generated after the data line and the light shielding electrode are turned on, and reducing the RC on the data line, improving the display performance of the liquid crystal display panel with the array substrate [0051] as Song et al. taught.

Regard to claim 14, Chang et al. disclose the display panel, wherein a width W of the boundary electrode (the conductive bars Bx and By) may be greater than 0 µm and may be less than about 10 µm [0077], which cover a range: equal to or greater than 2 micrometers, and the width of the boundary electrode is equal to or less than 6 micrometers.  

Regard to claim 16, Chang et al. disclose the display panel, wherein a distance D between the first edge E1 of the pixel electrode PE may be about 2 micrometers to about 5 micrometers [0075] as shown in Fig. 5.  Therefore, a distance between each adjacent two of the sub-shielding electrodes (on two adjacent data lines) is greater than 2 micrometers.   It would have been an obvious matter of choice to have “a distance between each adjacent two of the sub-shielding electrodes equal to or greater than 2 micrometers”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design choice to have “a distance between each adjacent two of the sub-shielding electrodes equal to or greater than 2 micrometers”, since applicant has not disclosed that “a distance between each adjacent two of the sub-shielding electrodes equal to or greater than 2 micrometers” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “a distance between each adjacent two of the sub-shielding electrodes equal to or greater than 2 micrometers”.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20170242306) in view of Song et al. (CN 107121864) as applied to claim 11 in further view of Shin et al. (US 20170068137).

Chang et al. fail to disclose the display panel, wherein a distance between the shielding electrode and the pixel electrode is equal to or greater than 2 micrometers.  

Shin et al. teach a distance between the shielding electrode and the pixel electrode is equal to or greater than 2 micrometers [a distance of about 3 micrometers to about 5 micrometers [0020]].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Chang et al. disclosed with a distance between the shielding electrode and the pixel electrode is equal to or greater than 2 micrometers for improving the .

3.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20170242306) in view of Song et al. (CN 107121864) as applied to claim 11 in further view of Liao (US 20150192832).

Chang et al. fail to disclose a display panel, wherein a voltage generator electrically connected to the shielding electrodes and the pixel electrodes, wherein the voltage generator is configured to apply a same voltage to the shielding electrodes and the pixel electrodes while an alignment process of the display panel is performed.  

    PNG
    media_image6.png
    210
    1158
    media_image6.png
    Greyscale

Liao teaches in each pixel area, a shielding electrode electrically connected to the pixel electrode or the common electrode line covers above the scan line and the data line [0013] and [0036].  FIG. 6 shows a schematic diagram of sectional structure of pixel units, wherein the shielding electrode is electrically connected to the pixel electrode and thus has a potential of the pixel electrode [0049]-[0050]. A thin film transistor TFT, as a switching element for starting the pixel unit to operate, is connected to a scan line and a data line and thereby loads the voltage of a data signal to the corresponding pixel electrode under the drive of a scan signal, thus realizing display of image information. Thin film transistor TFT as a switching element acts as a voltage generator. Thus a voltage generator [Thin film transistor TFT as a switching element] electrically connected to the shielding electrodes and the pixel electrodes, wherein the voltage generator is configured to apply a same voltage to the shielding electrodes and the pixel electrodes while an alignment process of the display panel inherently is performed, wherein multiple mutually parallel electric fields inherently (in vertical direction) are formed between the shielding electrodes and the common electrode for reducing a phenomenon of light leakage and further having an improved aperture ratio of the pixel units (abstract).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Chang et al. disclosed with the pixel electrodes, wherein a voltage generator electrically connected to the shielding electrodes and the pixel electrodes, wherein the voltage generator is configured to apply a same voltage to the shielding electrodes and the pixel electrodes while an alignment process of the display panel inherently is performed for reducing a phenomenon of light leakage and further having an improved aperture ratio of the pixel units (abstract) as Liao taught.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871